Citation Nr: 0002473	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  99-24 739	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from an October 1999 rating decision 
which granted increased ratings for a shell fragment wound of 
the right shoulder and arm from 20 to 30 percent; a shell 
fragment wound of the right forearm from 10 to 20 percent; a 
shell fragment wound of the right thigh from 10 to 30 
percent; a shell fragment wound of the right leg from 10 to 
20 percent; and a shell fragment wound of the right side of 
the neck from 10 to 30 percent.  




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) relating to claims by the veteran 
for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on August 4, 1994.

The RO notified both the veteran and his attorney by letter 
on November 5, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney responded by letter dated November 17, 1999, and 
indicated that there was not additional evidence or argument 
to submit.    


FINDING OF FACT

There has been no final Board decision with respect to the 
issues of increased ratings for either a shell fragment wound 
of the right shoulder and arm from 20 to 30 percent; a shell 
fragment wound of the right forearm from 10 to 20 percent; a 



shell fragment wound of the right thigh from 10 to 30 
percent; a shell fragment wound of the right leg from 10 to 
20 percent; or a shell fragment wound of the right side of 
the neck from 10 to 30 percent.  


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's October 1999 grant of 
increased ratings for a shell fragment wound of the right 
shoulder and arm from 20 to 30 percent; a shell fragment 
wound of the right forearm from 10 to 20 percent; a shell 
fragment wound of the right thigh from 10 to 30 percent; a 
shell fragment wound of the right leg from 10 to 20 percent; 
and a shell fragment wound of the right side of the neck from 
10 to 30 percent.  38 U.S.C.A. § 5904 (c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609 (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  



(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  

By rating decision dated October 14, 1999, the RO granted 
entitlement to increased ratings for a shell fragment wound 
of the right shoulder and arm from 20 to 30 percent; a shell 
fragment wound of the right forearm from 10 to 20 percent; a 
shell fragment wound of the right thigh from 10 to 30 
percent; a shell fragment wound of the right leg from 10 to 
20 percent; and a shell fragment wound of the right side of 
the neck from 10 to 30 percent.  There has not been a final 
Board decision with respect to these issues. 



Without a final Board decision with respect to the issues of 
increased ratings for either a shell fragment wound of the 
right shoulder and arm from 20 to 30 percent; a shell 
fragment wound of the right forearm from 10 to 20 percent; a 
shell fragment wound of the right thigh from 10 to 30 
percent; a shell fragment wound of the right leg from 10 to 
20 percent; or a shell fragment wound of the right side of 
the neck from 10 to 30 percent, the attorney is not entitled 
to past-due benefits stemming from the RO's October 1999 
rating decision.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c)(1) (1999).

It is true that the issues of increased ratings for a shell 
fragment wound of the right shoulder and arm from 20 to 30 
percent; a shell fragment wound of the right forearm from 10 
to 20 percent; a shell fragment wound of the right thigh from 
10 to 30 percent; a shell fragment wound of the right leg 
from 10 to 20 percent; and a shell fragment wound of the 
right side of the neck from 10 to 30 percent were before the 
Board on September 5, 1996, and April 7, 1997.  However, the 
Board remanded those claims.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that remands 
by the Board are not final decisions and that a favorable 
action by the RO following a Board remand is not a final 
Board decision for the purpose of defining the earliest date 
on which attorney fees may be charged.  Matter of Stanley, 9 
Vet. App. 203, 207, 208 (1996).  Therefore, as stated above, 
the attorney is not entitled to past-due benefits stemming 
from the grant of increased ratings for either a shell 
fragment wound of the right shoulder and arm from 20 to 30 
percent; a shell fragment wound of the right forearm from 10 
to 20 percent; a shell fragment wound of the right thigh from 
10 to 30 percent; a shell fragment wound of the right leg 
from 10 to 20 percent; or a shell fragment wound of the right 
side of the neck from 10 to 30 percent.  



ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of increased ratings for a shell 
fragment wound of the right shoulder and arm from 20 to 30 
percent; a shell fragment wound of the right forearm from 10 
to 20 percent; a shell fragment wound of the right thigh from 
10 to 30 percent; a shell fragment wound of the right leg 
from 10 to 20 percent; and a shell fragment wound of the 
right side of the neck from 10 to 30 percent by a rating 
decision of October 14, 1999, should be paid by the VA to the 
attorney.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


